DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of the species of Bifidobacterium (claims 8 and 11) in the reply filed on June 1, 2021 is acknowledged.  Claims 3-9 have been amended.  No claims have been added.  Claims 18-21 have been canceled.  Claims 1-17 are examined on the merits herewith.
Claim Objections
Claims 8 and 11 are objected to because of the following informalities.  Appropriate correction is required.  The Latin phylogenetic names of the bacteria should be italicized.  To expedite prosecution for Applicants, claims 8 and 11 may be amended as shown below.

8.  (currently amended) The method of claim 1, wherein the probiotic is a Bifidobacterium  

11.  (currently amended) The method of claim 10, wherein the beneficial bacterium[[a]] is at least one of a Bifidobacterium and a Lactobacillus 
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 are vague and indefinite, To expedite greatly prosecution for Applicants, claims 1 and 10 may be amended as shown below.  
	
1.  (currently amended) A method of improving gut health of an infant, the method comprising administering an amount of a nutritional composition comprising therapeutically effective amounts of  2'-fucosyllactose, lutein, and RRR-alpha-tocopherol to the [[an]] infant.  

10.  (currently amended) A method of increasing the amount of beneficial bacteria in the gastrointestinal tract of an infant in need thereof, the method comprising administering an amount of a nutritional composition comprising therapeutically effective amounts of  2'-fucosyllactose, lutein, and RRR-alpha-tocopherol to the [[an]] infant 
	
Claims 9 and 17 are vague and confusing, because they recite the limitation "another human milk oligosaccharide" in the second line.  There is insufficient antecedent basis for this limitation in the claims, because claims 1 and 10 do not recite a human milk oligosaccharide.  Also, the word “another human milk oligosaccharide” should be changed to “a human milk oligosaccharide that is not 2’-fucosyllactose” for clear and more standard claim language.  To expedite greatly prosecution for Applicants, claims 9 and 17 may be amended as shown below.  

9.  (currently amended) The method of claim 1, wherein the nutritional composition further comprises a that is not 2’-fucosyllactose.    

17.  (currently amended) The method of claim 10, wherein the nutritional composition further comprises a that is not 2’-fucosyllactose.
	Alternatively, claims 1, 9, 10 and 17 may be amended as shown below, for definite and clear claim language.  
an amount of a nutritional composition comprising therapeutically effective amounts of the human milk oligosaccharide 2'-fucosyllactose, lutein, and RRR-alpha-tocopherol to the [[an]] infant.  

9.  (currently amended) The method of claim 1, wherein the nutritional composition further comprises a second 

10.  (currently amended) A method of increasing the amount of beneficial bacteria in the gastrointestinal tract of an infant in need thereof, the method comprising administering an amount of a nutritional composition comprising therapeutically effective amounts of the human milk oligosaccharide 2'-fucosyllactose, lutein, and RRR-alpha-tocopherol to the [[an]] infant.  

17.  (currently amended) The method of claim 10, wherein the nutritional composition further comprises a second 

	Although the claims require amendments for definite and clear claim language, the claims are free of the prior art.  Frantz et al. (WO 2012/107865 A2), cited in Applicants’ IDS, disclose a method of improving the gut health of an infant, by administering to the infant a therapeutically effective amount of a composition (infant formula) comprising therapeutically effective amounts of 2’-fucosyllactose (0.1-10 mg/ml) and other conventional ingredients that may include lutein and vitamin E.  This infant formula composition stimulates the growth of Bifidobacteria spp., which are health-promoting normal flora.  See p. 1, lines 5-12; p. 2, lines 2-7 and 32-35; p. 3, lines 9-23; p. 4, lines 6-13; and p. 7.  But, the reference discloses that many different kinds of conventional ingredients and different conventional ingredients of each kind may be incorporated into the infant formula.  The reference does not provide a reason to select lutein and RRR-alpha-tocopherol from the large set of conventional ingredients disclosed as the two that are used in the therapeutic composition.  The reference does not disclose that the combination of 2’-fucosyllactose, lutein and RRR-alpha-tocopherol improve the growth and Bifidobacteria and Lactobacilli in the gastrointestinal tract.  Also, the reference is not specific with respect to the individual isomers or molecules of vitamin E, the tocopherols, that are used.  The vitamin E in the reference may be the common synthetic formula, the mixture of eight isomers of tocopherol, not the pure RRR-alpha-tocopherol (naturally occurring vitamin E) recited in the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655  
2021-06-25